Citation Nr: 1232613	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Hepatitis C.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, VA treatment records, such as an October 2009 VA infectious disease treatment note, include diagnoses of Hepatitis C.  Thus, a current disability has been demonstrated.

The Veteran contends that he developed Hepatitis C as a result of several reported risk factors in service.  For example, he has reported that he engaged in high risk sexual activity while stationed in Texas, that he shared razors for shaving with other servicemen, and that he received a laceration to the right hand while working on an automobile and wrapped his hand with a dirty cleaning rag to control the bleeding.  He reportedly began to experience extreme weakness and fatigue following the right hand injury.  He has not reported any post-service risk factors.

A VA examination was conducted in November 2008 and the Veteran was diagnosed with Hepatitis C.  However, no opinion was provided as to the etiology of the disease.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the November 2008 examination is inadequate and a remand is necessary in order to afford the Veteran a new VA examination to obtain a medical opinion as to the etiology of his current Hepatitis C.      
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In December 2009, the Veteran submitted VA treatment records from the VA Medical Center in Charleston, South Carolina, (VAMC Charleston) consisting of the October 2009 VA infectious disease treatment note and an October 2009 VA primary care annual evaluation note.  These records reflect that he was to be monitored by the Hepatitis C clinic until April 2010.  The most recent treatment records from VAMC Charleston in the claims file are dated in December 2009.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for Hepatitis C from VAMC Charleston from December 2009 to the present.  
Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile. 

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current Hepatitis C.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following question as definitively as possible:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current Hepatitis C (any Hepatitis C diagnosed since July 2008) had its onset in service, is related to his reported risk factors in service, is related to his reported fatigue and weakness in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and discuss all of the Veteran's reported risk factors in service (including engaging in high risk sexual activity, sharing razors for shaving with other servicemen, and receiving a laceration to the right hand while working on an automobile and wrapping his hand with a dirty cleaning rag to control bleeding) and his reports of fatigue and weakness in service.  For the purposes of the above opinion, the Veteran's reports of risk factors, fatigue, and weakness in service should be presumed to be accurate.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for Hepatitis C and symptoms associated with the disease and the absence of a particular risk factor in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report risk factors in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.
4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


